Citation Nr: 1717079	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-17 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an increased rating for bronchiolitis obliterans with exercise induced asthma in excess of 30 percent prior to April 9, 2014 and in excess of 60 percent thereafter.  

2. Entitlement to an increased rating for vasomotor rhinitis, currently evaluated as 10 percent disabling.

3. Entitlement to a compensable rating for a right great toe disability.

4. Entitlement to a compensable rating for a right fifth finger disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1999 to April 2005 with service in the Persian Gulf from March 2003 to February 2004. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

As to the claim for an increased rating for bronchiolitis obliterans with exercise induced asthma, during the pendency of the appeal the RO recharacterized this service connected disability from "asthma" to "bronchiolitis obliterans with exercise induced asthma in the March 2014 rating decision.  Additionally, in response to the December 2015 Supplemental Statement of the Case, the Veteran alleges that he is entitled to a 60 percent disability rating for bronchiolitis obliterans with exercise induced asthma before April 9, 2014.  Therefore, the Board has characterized this issue as it appears on the first page of this decision.

In June 2013, June 2014 and again in February 2016, the Veteran's representative notified VA that the appellant no longer desired a video hearing before a Veterans' Law Judge (VLJ) in connection with his appeal. Therefore, the Board considers the Veteran's hearing request withdrawn.  Similarly, in March 2014 the Veteran's representative notified VA that the Veteran was withdrawing his claim for a total rating based on individual unemployability (TDIU).  Therefore, the Board considers this claim withdrawn. See 38 C.F.R. § 20.204 (b) (2014) (a substantive appeal may be withdrawn at any time before the Board promulgates a decision). 

The Board remanded the issues on appeal for additional development in December 2014.  As discussed below, such development has been completed and associated with the claims file and this matter is returned to the Board for further review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Also, a review of the electronic records maintained in Virtual VA was conducted.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. For the period prior to October 1, 2013, the Veteran's bronchiolitis obliterans with exercise induced asthma symptoms was manifested by daily inhalational or oral bronchodilator therapy and the need for inhalational anti-inflammatory medication.  From October 1, 2013 forward the Veteran required three or more courses or bursts of systemic (oral or parenteral) corticosteroids in a twelve month period.

2. For the entire period of the appeal, the Veteran/s bronchiolitis obliterans did not manifest with more than one attack per week with episodes of respiratory failure, or; required daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medication.

3. For the entire appeal period, the Veteran's rhinitis is manifested by greater than 50 percent obstruction of the nasal passage on both sides without polyps.

4. The Veteran reports no symptoms related to his great right toe disability.

5. The persuasive evidence of record demonstrates the Veteran's service-connected residuals of a fractured right fifth finger is manifested by no more than intermittent pain to the individual digit without evidence of any actual amputation or unfavorable ankylosis.

CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for bronchiolitis obliterans with exercise induced asthma prior to October 1, 2013 are not met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1, 4.3, 4.7, 4.10, 4.21, 4.97, Diagnostic Code 6602 (2016).

2. The criteria for a rating of 60 percent, but not higher, for bronchiolitis obliterans with exercise induced asthma from October 1, 2013 forward are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.21, 4.97, Diagnostic Code 6602 (2016).

3. For the entire period on appeal, the criteria for a disability rating in excess of 10 percent for allergic rhinitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.97, Diagnostic Code 6522 (2016).

4. The criteria for a compensable evaluation for great right toe disability are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2016).  

5. The criteria for a compensable rating for a right fifth finger disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code 5230 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA must notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  After a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
	
VA's duty to notify was satisfied by November 2009 and November 2012 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to each of his claims have been obtained, to the extent possible.  The RO has obtained the Veteran's service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Additionally, there has been substantial compliance with the remand instructions and this matter is again before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements.

II. Increased Ratings Legal Criteria

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If the evidence for and against a claim is in equipoise, the claim will be granted. 
38 C.F.R. § 4.3 (2013).  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In regard to rating claims involving the musculoskeletal system, regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2016).  The factors of disability reside in reductions of normal excursion of movements in different planes and ratings should consider (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.), (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.), (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.), (d) excess fatigability, (e) incoordination or impaired ability to execute skilled movements smoothly, and (f) pain on movement, swelling, deformity or atrophy of disuse and instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.45 (2016).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2016); See also Correia v. McDonald, 28 Vet. App. 158 (2016).

Functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589 (1993).  Pain itself does not rise to the level of functional loss as contemplated by VA regulations, but pain may result in functional loss if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

III. Bronchiolitis Obliterans with Exercise Induced Asthma after April 9, 2014

The Veteran contends he is entitled to an increased rating for his service-connected asthma and bronchitis in excess of 60 percent from April 9, 2014 forward. 

A disability evaluation for reactive airway disease is based on results of pulmonary functions tests, the required treatment, and the frequency and severity of the asthmatic attacks.  A 10 percent disability rating is warranted when forced expiratory volume in one second (FEV-1) is 71-80 percent predicted value, or; the ratio of FEV-1/FVC (forced vital capacity) is from 71 to 80 percent, or need for intermittent inhalational or oral bronchodilator therapy.  A 30 percent rating is assigned when FEV-1 is 56 to 70 percent predicted, or the ratio of FEV-1/FVC is 56 through 70 percent, or daily inhalational or oral bronchodilator therapy or there is need for inhalational anti-inflammatory medication.  A 60 percent evaluation is assigned where FEV-1 is in from 40 to 55 percent of predicted value, or; FEV-1/FVC is 40 through 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids are required.  A 100 percent rating is assigned where FEV-1 is less than 40 percent of predicted value, or; the ratio of FEV-1/FVC is less than 40 percent, or; there is more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 6602. 

Rating under Diagnostic Codes 6600 through 6817 and 6822 through 6847 may not be combined with each other.  See 38 C.F.R. § 4.96 (2016).  Where there are coexisting respiratory conditions, a single rating will be assigned under the Diagnostic Code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  A single rating will be assigned under the Diagnostic Code that reflects the predominant disability with elevation to next higher evaluation where the severity of the overall disability warrants such elevation.

A December 2012 VA examination report reflects a pre-bronchodilator pulmonary function test (PFT) result of FEV-1 of 99.3 percent predicted and FEV-1/FVC of 86 percent, and post-bronchodilator result of FEV-1 of 96.9 percent and FEV-1/FVC of 85 percent.  The examiner stated that the Veteran did not have any episodes of respiratory failure, and required physician visits about three times a year for periods of exacerbation.  The examiner also noted that the Veteran used a Budesonide Inhaler twice a day but did not note any high dose corticosteroids.

In December 2013 the Veteran's private physician's report reflected a pre-bronchodilator PFT result of FEV-1 of 97 percent predicted and FEV-1/FVC of 106 percent, and post-bronchodilator result of FEV-1 of 97 percent and FEV-1/FVC of 87 percent.  The physician noted that the Veteran experienced severe sensitivity to chemical fumes and had "a couple of exacerbations" in the past year requiring systemic corticosteroids. 

In March 2014 the Veteran submitted lay statements regarding his symptoms.  He stated that he tries to avoid scents and smells because of the negative impact on his ability to breathe.  He reported that from October 2013 to March 2014, he had been given four steroid packets and two injections of steroids to help with his breathing.  He also reported that he was working on a Master's degree so that he could perform a sedentary occupation.  The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom like difficulty breathing.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).

May 2012, July 2014 and October 2014 VA medical records report that the Veteran has been going to the gym, walking, and lifting weights.  In September 2012 VA medical records the Veteran reported that he was exercising regularly.

In December 2014, the Veteran's private physician's report reflected a pre-bronchodilator PFT result of FEV-1 of 93 percent predicted and FEV-1/FVC of 110 percent, and post-bronchodilator result of FEV-1 of 93 percent and FEV-1/FVC of 88 percent.  Increased symptoms with cough, chest tightness, and respiratory exacerbations were also noted. 

The Veteran's most recent examination on file occurred in April 2015.  The VA examiner's report reflected a pre-bronchodilator PFT result of FEV-1 of 100 percent predicted and FEV-1/FVC of 85 percent, and post-bronchodilator result of FEV-1 of 102 percent and FEV-1/FVC of 85 percent.  This examination stated that the PFT results do not accurately reflect the Veteran's pulmonary function.  Therefore, the PFT results will not be taken into consideration when determining the appropriate rating percentage.  The examiner stated that the Veteran required steroids several times a year, noting four steroid dose packets in between January 2014 and December 2014.  The examiner specifically noted that the Veteran required low dose (maintenance) corticosteroids, and required care of exacerbations occurred on a less frequently than monthly basis. 

Based on the preponderance of the evidence, the Board finds that the criteria are not met to assign a rating in excess of 60 percent for the Veteran's service-connected bronchiolitis obliterans with exercise induced asthma.  

The Veteran does not take daily high dose corticosteroids or immune-suppressive medications.  The record does not suggest that the Veteran has had episodes of respiratory failure, nor does he experience weekly episodes of exacerbation.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule is inapplicable, and the claim for an initial rating in excess of 60 percent for bronchiolitis obliterans with exercise induced asthma must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

III. Bronchiolitis Obliterans with Exercise Induced Asthma prior to April 9, 2014

The current assigned date for the rating of 60 percent for bronchiolitis obliterans with exercise induced asthma is April 9, 2014; the date that the RO determined the Veteran's medical records indicated he had at least three courses per year of systemic corticosteroids. 

In response to the Supplemental Statement of the Case, the Veteran alleges that he is entitled to a 60 percent disability rating for bronchiolitis obliterans with exercise induced asthma before April 9, 2014 because he began taking prescribed systemic corticosteroids earlier than that time.  The effective date for increases is controlled by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400(o) which is the date of receipt of claim or the date entitlement arose, whichever is later.

The Board notes that in the December 2015 addendum VA medical opinion, the examiner states that he knew of the Veteran receiving treatment from a private physician, and opined on the likelihood of additional bursts of steroid treatment being prescribed, of which he would be unaware.  He noted that he did "not have any specific knowledge of this being done but [he] [suspected] it probably was and the dates that [he] [had] knowledge of are probably fewer than have actually been prescribed."

Although neither the Veteran nor his representative introduced a list of when the Veteran was prescribed systemic corticosteroids, it is apparent that he has been prescribed these types of medications prior to April 9, 2014. 

In a September 2010 notice of disagreement, the Veteran noted that he had been on courses of systemic corticosteroids for years.  In an October 2012 letter, the Veteran's representative noted that the Veteran was prescribed steroids in September 2009, December 2009, and January 2010 which would be at least three uses of steroids within a 12 month period.  The representative noted prescriptions in November 2010 and twice in the first few months of 2011 which would again be another year of 60 percent rating.  

In the Veteran's March 2014 lay statements, he reported taking four oral packets and two injections of steroids "since October 2013," and July 2014 VA medical records stated that the Veteran's bronchiolitis obliterans with exercise induced asthma had been chronic for seven months, or since January 2014.  Additionally, as noted above, in December 2013 the Veteran's private physician noted that the Veteran had "a couple of exacerbations" in 2013 requiring systemic corticosteroids.  

The RO received the Veteran's claim for an increased rating in November 2009.  A review of the VA records up to one year earlier show that he was seen for primary care in January 2009 and reported that the respiratory symptoms were relatively unchanged and that he could do most activities without problems but experienced some wheezing while performing his exercise program.  A clinician noted that his disorder was "controlled" with a prescription for albuterol inhaler to be used 30 minutes prior to exercise.  In September 2009, the Veteran reported more frequent coughing and was prescribed one course of prednisone. In a December 2009 VA examination, the Veteran reported full time employment with the use of an albuterol inhaler and exacerbations one or two times per year.  In an undated letter received in January 2010, the Veteran's spouse noted that the Veteran had difficulty breathing on more than one occasion especially in hot or cold weather. Other lay statements dated in December 2009 and January 2010 reported that the Veteran experienced coughing fits that would cause him to stop work and rest for a short time.  In July 2010, a VA examiner noted that the Veteran was working as a mail carrier.  

In August 2010, a VA nurse practitioner noted that steroid inhalers had decreased the Veteran's symptoms.  In September 2010, the Veteran returned to his private physician for a post-biopsy checkup.  The physician noted a list of medications including a steroid inhaler but noted that the Veteran experienced shortness of breath in conversation but did not report exacerbations. 

In a December 2012 VA examination report,  the examiner stated that the Veteran did not have any episodes of respiratory failure, and required physician visits about three times a year for periods of exacerbation.  The examiner also noted that the Veteran used a Budesonide Inhaler twice a day but did not note any high dose corticosteroids.

The Veteran's medical records prior to October 2013 do not suggest at least three occurrences of prescribed systemic (oral or parenteral) corticosteroids in a twelve month period which is necessary under the rating code for 60 percent for bronchiolitis obliterans with exercise induced asthma.  See 38 C.F.R. § 4.97, Diagnostic Code 6602.  Additionally, the Veteran did not exhibit any of the other criteria for a 60 percent rating, including an FEV-1 from 40 to 55 percent of predicted value, or; FEV-1/FVC 40 through 55 percent, or; at least monthly visits to a physician for required care of exacerbations.  The Veteran's representative cited evidence of record in 2009-11 regarding the use of prescribed steroid medications, but these prescriptions were for maintenance inhalers (as noted by the VA examiner in Apri 2015) and not systemic oral or parenteral forms of medication contemplated by the rating criteria.  

For the reasons set forth above, the Board finds that the symptoms exhibited by the Veteran prior to October 1, 2013 most closely meet the criteria for a 30 percent rating and from October 1, 2013 forward have more nearly approximated those contemplated by the 60 percent rating criteria.  38 C.F.R. § 4.97, Diagnostic Code 6602.

Based on the Veteran's statements, and his medical record, the earliest factually ascertainable date to award a 60 percent rating for bronchiolitis obliterans with exercise induced asthma is October 1, 2013.  38 C.F.R. § 3.400 (o)(2)(2016).

The Board finds that a rating in excess of 30 percent is not warranted prior to October 1, 2013.  Considering the pertinent evidence in light of the governing legal authority, the Board finds that the Veteran's 60 percent rating for bronchiolitis obliterans with exercise induced asthma should have an effective date of October 1, 2013.  

IV. Vasomotor Rhinitis

The Veteran seeks a rating in excess of 10 percent for his service-connected allergic rhinitis.  

Allergic or vasomotor rhinitis is rated under Diagnostic Code 6522.  Vasomotor rhinitis warrants a 10 percent rating when there are no nasal polyps but there is greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  A maximum rating of 30 percent is warranted when polyps are present.  38 C.F.R. § 4.97, Diagnostic Code 6522.

An April 2015 VA examination determined that the Veteran experienced a greater than 50 percent obstruction of nasal passages on both sides, but did not find any nasal polyps. 

The Veteran and his representative have not introduced any additional evidence regarding his vasomotor rhinitis.  As noted, the only higher rating than the currently assigned 10 percent for allergic rhinitis under Diagnostic Code 6522 requires the presence of polyps.  The April 2015 VA examiner found the Veteran does not have nasal polyps.  The medical records do not indicate the Veteran has nasal polyps and the Veteran has not claimed he has nasal polyps.  Therefore, a higher rating under Diagnostic Code 6522 is not available.  

As such, the Board finds that the preponderance of the evidence of record is against a finding that the criteria for a rating in excess of 10 percent for the Veteran's service connected allergic rhinitis have been met.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and an increased rating must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. At 55.  

V. Right Great Toe 

The Veteran is seeking a compensable evaluation for his service-connected right great toe disability.  Here, the Veteran's right great toe disability is rated as analogous to foot injuries, other (DC 5284), which provides that a 10 percent rating is warranted for moderate foot injuries; a 20 percent rating is warranted for moderately severe foot injuries; and a 30 percent rating is warranted for severe foot injuries.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  Diagnostic Code 5284 also allows for the assignment of a 40 percent rating for the actual loss of use of the foot.  Id.  

The Veteran was afforded a VA examination for the right great toe in April 2015.  At the examination the Veteran denied any pain and stated that he no longer has any problems with this disability.  

No other evidence has been introduced since the April 2015 VA examination. 

Accordingly, the Veteran's service-connected right great toe disability does not warrant a compensable evaluation for any additional functional loss or impairment as no painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing, was shown or reported.

As such, the Board finds that the preponderance of the evidence of record is against a finding that a compensable evaluation for the Veteran's service connected right great toe disability has been met.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and an increased rating must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. At 55.  




VI. Right Fifth Finger 

The Veteran's right fifth metacarpal fracture is rated by analogy pursuant to Diagnostic Code 5227.  Under Diagnostic Code 5227, favorable or unfavorable ankylosis of the ring or little finger is to be rated as noncompensable.  38 C.F.R. § 4.71a.  A compensable rating for a finger disability requires amputation, or the functional equivalent thereof.  See 38 C.F.R. § 4.71a, Diagnostic Code 5156.  With ankylosis, it must also be considered whether an additional evaluation is warranted for resulting limitation of motion of other digits, or for interference with overall function of the hand.  See Note following Diagnostic Code 5227.

In order for ankylosis to be rated as amputation, the condition must manifest with extremely unfavorable ankylosis.  See Note (3)(i) preceding 38 C.F.R. § 4.71a, Diagnostic Code 5216.  In other words, in order to be evaluated as amputation, there must be ankylosis of both the metacarpophalangeal and proximal interphalangeal joints with either in extension or full flexion or with rotation or angulation of a bone.  Id.  Note (3)(ii) explains that if both the metacarpophalangeal and proximal interphalangeal joints of a digit were ankylosed, it should be evaluated as unfavorable ankylosis even if each joint was individually fixed in a favorable position.  Note (3)(iii) indicates that if only the metacarpophalangeal or proximal interphalangeal joint were ankylosed, and there was a gap of more than 2 inches (5.1 cm.) between the fingertips and the proximal transverse crease of the palm, with the fingers flexed to the extent possible, the condition should be evaluated as unfavorable ankylosis.  In this regard, amputation of the fifth finger warrants a 10 percent rating without metacarpal resection at the proximal interphalangeal joint, or proximal thereto.  A 20 percent rating is warranted with full metacarpal resection (more than one-half the bone lost).  38 C.F.R. § 4.71a, Diagnostic Code 5156.

The Veteran has not provided any specific argument that he is entitled to a compensable rating for his right fifth finger disability.  In an April 2015, the Veteran reported intermittent pain but not at the time of the exam.  Flare-ups and functional loss were not reported.  The VA examiner reported normal range of motion for his entire right and left hands, with no gaps between the pad of the thumb and the fingers.  There was no evidence of pain with the use of his hands, and he was determined to have normal muscle strength.  The examiner stated that the Veteran's right fifth finger disability, "is not manifested by hyperextension of the proximal interphalangeal joint and/or metacarpophalangeal joint, muscle atrophy, swelling, warmth, tenderness, ankylosis, or other symptomatology that equates to amputation."

After reviewing all of the evidence and subjective complaints, the Board finds that the preponderance of the evidence shows that a compensable disability rating is not warranted.  Specifically, under the applicable diagnostic criteria as noted above, any unfavorable ankylosis of the little finger of either hand is noncompensable.  Moreover, although 38 C.F.R. § 4.59 and Burton v. Shinseki, 25 Vet. App. 1 (2011) provide that actually painful, unstable, or mal-aligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint, there is no compensable rating for unfavorable ankylosis of the little finger.

The Board further observes that the Court has held that VA's Rating Schedule makes it clear that a little finger disability manifested by limitation of motion or ankylosis is not compensable as there has been a determination by VA that there is no specific impairment in earning capacity from this type of disability.  Sowers v. McDonald, 27 Vet. App. 472 (2016).  As a zero percent disability rating is the maximum schedular rating allowable, the provisions of 38 C.F.R. § 4.59 (intending to recognize a minimum compensable rating is provided for actually painful joints) and 38 C.F.R. §§ 4.40 and 4.45 (providing for consideration of painful motion and functional loss) do not apply.  Id.

Review of the schedular criteria also does not indicate another diagnostic code more analogous to the service-connected disability, and no medical examiner has suggested a level of impairment akin to amputation of the right little finger.  See 38 C.F.R. § 4.71a, Diagnostic Code 5156.  Thus, a compensable schedular rating is not warranted.

As such, the Board finds that the preponderance of the evidence of record is against a finding that a compensable evaluation for the Veteran's service connected right fifth finger has been met.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and an increased rating must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. At 55.  

VII. Extra-Schedular Consideration

The Board also has considered whether referral for extraschedular consideration is warranted for any of the issues on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In correspondence in March 2014, the Veteran's representative raised the issue, contending that the respiratory disability affected the Veteran's employment and that his asthma and bronchiolitis are separate disabilities because asthma alone does not prevent exertion as does bronchiolitis. 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 


A. Bronchiolitis Obliterans with Exercise Induced Asthma 
	
In this case, the Board finds that referral for extraschedular consideration is not warranted.  Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's bronchiolitis obliterans with exercise induced asthma is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the disability and contemplate the Veteran's symptoms. 

Specifically, the Veteran's bronchiolitis obliterans with exercise induced asthma has been characterized by: the need for daily inhalational or oral bronchodilator therapy or for inhalational anti-inflammatory medication; the frequency of systemic corticosteroids use; evidence of visits to a physician; and the lack of episodes of respiratory failure, which are symptoms contemplated by the rating criteria.  

The Veteran requires systemic corticosteroids several times a year, and he has had episodes of exacerbation requiring physician visits less than twelve times a year.  The record suggests that his periods of exacerbation are usually caused when he is confronted with scents and smells.  Additionally, the Veteran is prescribed medication to aid his breathing.   

The Board finds that the record does not reflect that the Veteran's bronchiolitis obliterans with exercise induced asthma is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extraschedular basis.  Even if the prevention of exertion is considered to be unaddressed by the rating criteria and is "unusual," the second step of the analysis is not met because there are no frequent periods of hospitalization and the effect on employment is to prevent physical exertion and require periodic rest but does not preclude employment as a mail carrier or supervisor or the pursuit of a graduate degree.  For the same reasons, an elevation to the next higher rating under the provisions of 38 C.F.R. § 4.96 because asthma exacerbations and bronchiolitis prevention of sustained exertion are two different manifestations is not warranted as the overall disability picture does not prevent daily activities, gym workouts, or work in sedentary occupations or graduate education programs.  A total level of disability is not indicated in this case.  

In the absence of these factors, the Board finds that the requirements for a referral for consideration of the assignment of an extraschedular evaluation for the Veteran's disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

B. Vasomotor Rhinitis, Right Great Toe, and Right Fifth Finger

Referral for extra-schedular consideration is not warranted for the Veteran's service-connected vasomotor rhinitis right great toe, or right fifth finger.  

As shown in the above discussion, the limitations from the Veteran's service-connected allergic rhinitis is contemplated and reasonably described by the rating criteria discussed above.  Specifically, Diagnostic Code 6522 contemplates allergic rhinitis and symptoms including obstruction of the nasal passage.  The Veteran does not have symptoms associated with his vasomotor rhinitis that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Accordingly, a comparison of the Veteran's symptoms and functional impairment with the schedular criteria does not show that the Veteran's disability presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Extra-Schedular consideration is not appropriate for the Veteran's service connected great right toe disability.  The Veteran does not report any current symptoms or raise the issue of extra-schedular consideration for his right great toe disability. 

Lastly, extra-schedular consideration is not warranted for the Veteran's right fifth finger.  The symptom listed is the Veteran's medical record is intermittent pain.  The rating criteria take this symptom into consideration.  A comparison of the Veteran's symptom and functional impairment with the schedular criteria does not show that the Veteran's disability presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

C. Additional Extra-Schedular Considerations

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents a disability not adequately captured by the schedular ratings for the service-connected disabilities. 

The Veteran is service-connected for bronchiolitis obliterans with exercise induced asthma (60 percent), vasomotor rhinitis (10 percent), instability of the left ankle (10 percent) great right toe (non-compensable), right fifth finger (non-compensable), residuals of multiple lipomas on the mid to upper back, post excision with residual lipomas(non-compensable), residuals of lipoma, post excision, of the chest area (non-compensable), left ankle scar (non-compensable), and right chest scars (non-compensable).  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Yancy v. McDonald, 27 Vet. App. 484 (2016).


ORDER

Entitlement to a rating in excess of 30 percent prior to October 1, 2013 for bronchiolitis obliterans with exercise induced asthma is denied.

Entitlement to a rating of 60 percent, but not higher, from October 1, 2013 forward for bronchiolitis obliterans with exercise induced asthma is granted.

Entitlement to a rating in excess of 10 percent for vasomotor rhinitis is denied.

Entitlement to a compensable rating for the right fifth finger is denied.

Entitlement to a compensable rating for the right great toe is denied.



____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


